 1
 2
 3
 4                                 THE DISTRICT COURT OF GUAM
 5
 6   In re:                                            Bankruptcy Case No. 19-00010
                                                       Chapter 11
 7   ARCHBISHOP OF AGAÑA,
     a Corporation Sole,
 8
 9                            Debtor.

10
        ORDER GRANTING MOTION DIRECTING MEDIATION AND APPOINTING THE
11             HONORABLE ROBERT J. FARIS TO SERVE AS MEDIATOR
12
13            The Court having considered the stipulated motion to appoint a mediator, and it

14    appearing that the relief requested is in the best interest of the Debtor’s estate, its creditors, and
15    other parties in interest,
16
      IT IS ORDERED:
17
          1. The motion is GRANTED.
18
19        2. United States Bankruptcy Judge Robert J. Faris is appointed to serve as mediator.

20        3. The parties to the mediation shall include: (1) the Debtor and its counsel; (2) the Official
21            Committee of Unsecured Creditors and its counsel; (3) counsel for tort claimants,
22
              whether now identified or in the future; (4) Non-tort claimant member of the Committee,
23
              Bank of Guam and its counsel; (5) subject to Judge Faris' consent, any additional entities
24
25            or persons choosing to participate in the mediation, (6) Debtor's insurance carriers

26            AIG/National Union, CNA and ACE Group and counsel and (7) any entities or persons
27            that are determined by the Debtor and Committee as necessary to participate, subject to
28
              the consent of Judge Faris, (collectively, the “Parties”).
                                                       -1
              Case 19-00010 Document 227 Filed 08/28/19 Page 1 of 2
 1   4. The mediation proceedings are confidential and the mediator's files and records, with the
 2      exceptions of signed, written agreements, are closed to all persons unless the Parties and
 3
        the mediator mutually agree otherwise. All mediation-related communications, verbal or
 4
        written, between the Parties or from the Parties to the mediator and any information and
 5
 6      evidence presented to the mediator during the proceedings are confidential.

 7   5. The mediation shall be held in Guam, or at such other place as determined by Judge
 8      Faris.   Judge Faris will establish the schedules and procedures for the mediations
 9
        sessions. All Parties and their respective counsel must comply with all directions issued
10
        by Judge Faris in this case unless otherwise ordered by the court.
11
12   6. The mediation shall commence on or before October 30 and 31, 2019 or at any other

13      time as ordered by Judge Faris at the District Court of Guam, U.S. Courthouse, 520 W
14      Soledad Avenue, Hagåtña, 96910, Guam.
15
     7. The mediation shall be conducted by Judge Faris without cost to the estate or any other
16
        Party, with the exception of the administrative claims of the Debtor’s and the
17
18      Committee’s professionals and reimbursement of out of pocket costs, if any, of the

19      Debtor and the Committee and its members.
20   8. Any Party intending to terminate their participation in the mediation shall provide ten
21
        (10) days written notice to each Party in the mediation and to the mediator.
22
23
24      SO ORDERED.
25                                              /s/ Frances M. Tydingco-Gatewood
26                                                  Chief Judge
                                                Dated: Aug 28, 2019
27
28

                                                -2
       Case 19-00010 Document 227 Filed 08/28/19 Page 2 of 2
